DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Status of Claims
This action is in reply to the amendments and remarks filed on 15 December 2021.
Claims 1, 7, 19 have been amended. 
Claims 6, 14-17, 22-24 have been canceled.
Claims 1-5, 7-13, 18-21 are currently pending and have been examined.
Claims 1-5, 7-13, 18-21 are rejected.

Response to Arguments	
Applicant' s arguments regarding the 35 USC § 112(b) Rejections for claims 1-5, 21 have been fully considered and they are persuasive due to Applicant amendments.  The rejections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-5, 7-13, 18-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Interpretation
Claims 1, 7, 19 discloses the fuel dispenser determines a payment authorization, the payment authorization including comparing.   In interviews and when reading past Applicant Arguments/Remarks, Applicant seems to claim that the fuel dispenser does the authorizing (yet does not explicitly explain how the fuel dispenser can authorize).  This interpretation-that the fuel dispenser does the authorizing-conflicts with the written description, as the specification states in [0063], [0074], and [0049] that “[0063] In response to having both the payment data and the user's selection of goods/services, the payment for the goods/services is authorized 122. This authorization 122 can be accomplished in any of a variety of ways, as discussed above, such as the provider 22 transmitting authorization data to the payment module 50 at the cloud 34 which verifies that the electronic wallet 20 identified by the authorization data is a valid account and has sufficient funds to pay the monetary amount indicated in the authorization data as being needed to purchase the desired goods/services.”.  The specification at best describes a payment authorization request is generated at the fuel dispenser and that request is transmitted to the cloud for authorization. [0073].  For purposes of applying prior art, examiner has found art that discloses the fuel dispenser transmits a payment authorization request to the cloud, and the cloud does the authorizing after comparing the stored monetary value of the electronic wallet of the user with the payment to be made from the electronic wallet of the user; and then the mobile terminal transmits data to the fuel dispenser that the payment is authorized, and also new art Withrow discloses that the fuel dispenser authorizes after analyzing the customer’s financial account information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0320106 Al) hereinafter Jones, in view of Williams et al (US 10,332,083 B2) hereinafter Williams, in view of Withrow (US 6,116,505) hereinafter Withrow.
Claim 1
Jones discloses the following limitations:
 (Currently Amended) A payment management system, comprising: a currency acceptance terminal configured to receive currency in association with an electronic wallet of a user that stores monetary value usable for purchase of at least one of goods and services from a merchant; (see at least [0010] [0042] [0284]-[0287] [0457].  Jones discloses a coin processing machine/ a coin redemption machine configured to receive a batch of coins in an input region.  The total amount related to the value of the processed coins is transferred to a portable or handheld electronic device from the coin processing machine.  The handheld portable electronic device is linked to an online payment account wallet management system (e.g., PayPal, Obopay), that can be used to purchase a product.).
 a mobile terminal that is separate from and external to the currency acceptance terminal; and (see at least [0284].  Jones discloses a portable or handheld electronic device (e.g., a cellular phone.).
a fuel dispenser, the fuel dispenser being separate from and external to the currency acceptance terminal, the mobile terminal, and an electronic wallet management system, (see at least [0081] [0457] [0456] [0457] [0284]-[0287].  Jones discloses the customer drives up to the fuel pump and parks his or her vehicle beside the fuel pump.  Then, the customer proceeds to a coin redemption machine inside the gas station.  After the customer inserts the coins, the coin redemption machine outputs a value to the customer’s portable electronic device.  The electronic wallet on the customer’s portable electronic device connects with an external electronic wallet management system that stores the customer’s plethora of cards: credit card data, store loyalty card information, or any other customer account data.  Therefore, the fuel pump is separate from and external to the coin redemption machine, the mobile terminal, and the electronic wallet management system.).
wherein: the currency acceptance terminal is configured to transmit data indicative of a monetary amount of the received currency to the mobile terminal; (see at least [0101] [0457] [0284]-[0287].  Jones discloses the coin redemption machine transmits data relating to a transaction (e.g., an amount of the transaction) to a portable or handheld electronic device (e.g., a cellular phone).).
the mobile terminal is configured to transmit data indicative of the monetary amount to an electronic wallet management system that manages a plurality of electronic wallets including the electronic wallet of the user, the electronic wallet management system being separate from and external to the currency acceptance terminal and the mobile terminal; (see at least [0286].  Jones discloses the portable electronic device is linked to the online payment account (e.g., PayPal, Obopay), and transmits funds to the online payment account which stores all of the multiple wallets’ contents.).
 the mobile terminal is configured to receive data from the electronic wallet management system indicative of the stored monetary value of the electronic wallet of the user and to transmit the data indicative of the stored monetary value of the electronic wallet of the user to the fuel dispenser; (see at least [0284]-[0290] [0457] [0458].  Jones discloses an online payment account wallet is linked to an electronic device (e.g., PayPal application on a cellular phone).  Jones discloses the customer’s portable electronic device (e.g., a cell phone) is configured to transmit data indicative of payment to be made to the merchant from the linked online payment account for fuel to a fuel dispensed.  This occurs after comparisons have been conducted to ensure there are proper funds available and the transaction is authorized.).
the mobile terminal is configured to transmit data to the fuel dispenser that is indicative of  an approval of payment to be made from the electronic wallet of the user for fuel to be dispensed from the fuel dispenser; (see at least [0285]-[0290] [0457] [0458].  Jones discloses the customer’s portable electronic device (e.g., a cell phone) is configured to transmit data indicative of payment to be made to the merchant from the linked online payment account for fuel to a fuel dispensed.  This occurs after comparisons have been conducted to ensure there are proper funds available and the transaction is authorized.).

Jones teaches the limitations shown above.  Jones fails to specifically disclose the authorization steps and that the mobile terminal receives data from the fuel dispenser indicative of a total cost of the fuel dispensed.
However, Williams discloses the following limitations:
the fuel dispenser is configured to determine an amount of payment to be made from the electronic wallet of the user based on a selection of goods and/or services received via the fuel dispenser from the user, the selection including fuel to be dispensed from the fuel dispenser, to compare, without communicating with the electronic wallet management system, the stored monetary value of the electronic wallet of the user received from the mobile terminal with the determined amount of payment to be made from the electronic wallet of the user; (see at least Column 10 Lines 44-67; Column 7 Lines 6-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3.  (See The specification of the instant application in [0074], [0063], and [0049] explains that the payment wallet (e.g., cloud) is where the comparing and authorizing occur.  Then a message is sent to the fuel pump that the card is authorized because there are sufficient funds available).  Williams discloses transmitting data to the payment wallet that is indicative of payment and loyalty points to be made from the payment wallet of the user and, in response to the transmission, receiving data from the payment wallet that is indicative of whether or not the payment is authorized based on a comparison of the stored monetary value in the payment wallet and loyalty account of the user with the payment to be made.).
the fuel dispenser receives an instruction causing the fuel dispenser to dispense the fuel from the fuel dispenser; (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser.).
in response to the mobile terminal transmitting to the fuel dispenser the data indicative of the approval of payment to be made, the mobile terminal is configured to receive data from the fuel dispenser indicative of a total cost of the fuel dispensed from the fuel dispenser; and (see at least Column 4 Lines 51-67; Column 5 Lines 1-16; Column 7 Lines 38-67.  Williams discloses in response to the customer’s phone transmitting to the fuel dispenser the transaction data, the customer’s phone is configured to receive data from the fuel dispenser indicative of a total cost of the fuel dispensed from the fuel dispenser.).
 in response to receiving the data from the fuel dispenser that is indicative of the total cost, the mobile terminal is configured to transmit data to the electronic wallet management system indicative of the total cost of the fuel.  (see at least Column 4 Lines 51-67; Column 5 Lines 1-16; Column 7 Lines 38-67.  Williams discloses that once the transaction is compete, an indication thereof is sent to the customer’s phone so that the customer’s payment method can be charged for the correct total.  Afterwards, the customer’s phone will connect with a method of payment stored (the electronic wallet management system).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sending of data from the fuel pump of Jones to incorporate the teachings of Williams and transmit data indicative of the total cost to the electronic wallet management system because doing so would allow for many services to benefit the customer to be added (e.g., promotions) and allow the flow of messages between the fuel pump and the customer  (see at least Williams Column 9 Lines 31-49; Column 5 Line 37-Column 6 Line 3).  

Jones/Williams teach the limitations shown above.  Jones/Williams disclose the fuel dispenser determines a payment authorization, but does not specifically disclose that the fuel dispenser itself does the comparisons.
Yet, Withrow discloses the following limitations:
the fuel dispenser is configured to determine an amount of payment to be made from the electronic wallet of the user based on a selection of goods and/or services received via the fuel dispenser from the user, the selection including fuel to be dispensed from the fuel dispenser, to compare, without communicating with the electronic wallet management system, the stored monetary value of the electronic wallet of the user received from the mobile terminal with the determined amount of payment to be made from the electronic wallet of the user; the fuel dispenser receives an instruction causing the fuel dispenser to dispense the fuel from the fuel dispenser; the mobile terminal is configured to transmit data to the fuel dispenser that is indicative of  an approval of payment to be made from the electronic wallet of the user for fuel to be dispensed from the fuel dispenser; in response to the mobile terminal transmitting to the fuel dispenser the data indicative of the approval of payment to be made, the mobile terminal is configured to receive data from the fuel dispenser indicative of a total cost of the fuel dispensed from the fuel dispenser; and (see at least 1:64-2:44; 10:43-11:10; 4:41-5:52; 6:35-7:54; 9:18-10:21; 10:31-42; 11:34-47; 11:62-12:40; 12:52-13:35.  Withrow discloses fueling transaction systems.  Withrow discloses that authorization is provided to the customer by the dispenser.  Withrow discloses the initial customer account information or necessary identification may be provided through the customer’s card (which may be on the customer’s mobile device) or via a transponder (i.e., a mobile device), using the dispenser’s card reader or via the customer’s transponder in an RFID environment.  The transponder (i.e., mobile device) will send the fuel dispenser sufficient information to carry out a fueling transaction.  Information includes financial information, such as amount in a customer’s financial account and loyalty points the customer has built up over time.  The dispenser will read customer account information and look up the customer’s financial information to determine a pre-authorized/maximum amount that the customer is approved for during the transaction.  Withrow discloses that the dispenser will provide the authorization by comparing the amount with the customer’s financial account and loyalty points to ensure the customer will have a sufficient amount for fuel and any other non-fuel purchases the customer chooses from the dispenser; the dispenser will notify the customer that the customer is approved and that she may begin to dispense fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel dispenser determining a payment authorization of Jones/Williams to incorporate the teachings of Withrow and specifically disclose that the dispenser will authorize an authorized amount after analyzing the customer’s financial information that was provided by the transponder (i.e., mobile device) because doing so would prevent the customer from having to go through another card authorization and transaction process, which will increase a store owner’s profits because the customer will be able to do multiple purchases in one authorized transaction  (see at least Withrow 1:7-63; 2:45-58).


Claim 2
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein the currency acceptance terminal has a secure depository therein that stores the received currency therein.  (see at least Figure 2 [0096].  Jones discloses the coins are sent to a coin receptacle station 28, which includes one or more coin bags or coin bins for holding the sorted coins.).

Claim 3
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein the received currency includes at least one of paper money and a coin.  (see at least [0042] [0077] [0096] [0457].  Jones discloses a coin processing machine is configured to receive a batch of coins.).  

Claim 4
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein the currency acceptance terminal is configured to be unmanned when receiving the currency and transmitting the data indicative of the monetary amount of the received currency to the mobile terminal.   (see at least [0079] [0080] [0101] [0284] [0457].  Jones discloses that coins may be dropped into a coin input area of a self-service coin redemption machine.  Dictionary.com defines self-service as “the serving of oneself in a restaurant, shop, gas station, or other facility, without the aid of a waiter, clerk, attendant, etc.”. Furthermore, Jones discloses the self-service redemption machine directly transmits the monetary amount data to the cellular phone.)

Claim 5
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein, in response to the receipt of the currency, the currency acceptance terminal is configured to automatically transmit the data indicative of the monetary amount of the received currency to the mobile terminal.  (see at least [0101] [0284] [0287] [0288].  Jones discloses the coin redemption machine directly transmits data relating to the transaction (e.g., amount of the transaction) to the cellular phone.).

Claim 7
Jones discloses the following limitations:
 (Currently Amended) A payment management method, comprising: receiving currency at a currency acceptance terminal; (see at least [0010] [0042] [0284]-[0287] [0457].  Jones discloses a coin processing machine/ a coin redemption machine configured to receive a batch of coins in an input region.).
 transmitting data indicative of a monetary amount of the received currency from the currency acceptance terminal to a mobile terminal that is separate from and external to the currency acceptance terminal; (see at least [0285]-[0287].  Jones discloses an online payment wallet (e.g., PayPal, Obopay) is linked to a portable electronic device (e.g., a cellular phone); data can be transferred from the cellular phone to the online payment wallet.  A user may upload funds onto his or her PayPal account (which stores all of the user’s multiple wallets’ contents, and then deduct those funds from the PayPal account when purchasing a good.).
transmitting data indicative of the monetary amount from the mobile terminal to an electronic wallet management system that manages a plurality of electronic wallets including an electronic wallet of a user that stores monetary value usable for purchase of at least one of goods and services from a merchant, (see at least [0285]-[0287].  Jones discloses an online payment wallet (e.g., PayPal, Obopay) is linked to a portable electronic device (e.g., a cellular phone); data can be transferred from the cellular phone to the online payment wallet.  A user may upload funds onto his or her PayPal account (which stores all of the user’s multiple wallets’ contents, and then deduct those funds from the PayPal account when purchasing a good.).
the electronic wallet management system being separate from and external to the currency acceptance terminal and the mobile terminal; (see at least [0285] [0284].  Jones discloses an online payment account wallet is linked to an electronic device (e.g., PayPal app on a mobile phone); the coin processing machine is separate from a handheld electronic device.).
increasing the stored monetary value of the electronic wallet of the user at the electronic wallet management system by the monetary amount; (see at least [0288].  Jones discloses the total amount related to the value of the processed coins may be transferred directly to the portable electronic device and then transferred to the online payment wallet.).  
after increasing the stored monetary value of the electronic wallet of the user, transmitting data indicative of the stored monetary value of the electronic wallet of the user from the electronic wallet management system to the mobile terminal; (see at least [0287] [0288].  Jones discloses when the monetary value is increased in the electronic payment wallet, data is transmitted to the cellular phone because the electronic mobile wallet is associated with the customer’s cellular phone.  The amount available can be sent to another application or cellular device.).
 transmitting data indicative of payment to be made for fuel from the electronic wallet of the user and the data indicative of the stored monetary value of the electronic wallet of the user from the mobile terminal to a fuel dispenser configured to dispense the fuel; (see at least [0285]-[0290] [0457] [0458].  Jones discloses the customer’s portable electronic device (e.g., a cell phone) is configured to transmit data including an amount available can be sent to another application or cellular device and data indicative of payment to be made to the merchant from the linked online payment account for fuel to a fuel dispenser that dispenses fuel.).

Jones discloses the limitations shown above.  Jones fails to specifically disclose the steps in the authorizing.
However, Williams discloses the following limitations:
after transmitting the data indicative of the payment and the stored monetary value, the fuel dispenser comparing the stored monetary value of the electronic wallet of the user with the payment to be made from the electronic wallet of the user and transmitting data indicative of the comparison to the mobile terminal, the comparing performed without communicating with the electronic wallet management system; and (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3; Column 10 Lines 44-67; Column 7 Lines 6-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3.  (The specification of the instant application in [0074], [0063], and [0049] explains that the payment wallet (e.g., cloud) is where the comparing and authorizing occur.  Then a message is sent to the fuel pump that the card is authorized because there are sufficient funds available).  Nevertheless, Williams also discloses after transmitting the data indicative of the payment, the fuel dispenser authorizing the payment and promotions prior to dispensing the fuel and transmitting data indicative of the authorization to the cellular device.  Williams discloses transmitting data to the payment wallet that is indicative of payment and loyalty points to be made from the payment wallet of the user and, in response to the transmission, receiving data from the payment wallet that is indicative of whether or not the payment is authorized based on a comparison of the stored monetary value in the payment wallet and loyalty account of the user with the payment to be made.).
dispensing the fuel from the fuel dispenser.   (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sending of data of Jones to incorporate the teachings of Williams and transmit data indicative of the authorization to the mobile terminal  because doing so would allow for loyalty promotions which benefit the customer to be added and allow the flow of messages between the fuel pump and the customer  (see at least Williams Column 9 Lines 31-49; Column 5 Line 37-Column 6 Line 3). 

Jones/Williams teach the limitations shown above.  Jones/Williams disclose the fuel dispenser determines a payment authorization, but does not specifically disclose that the fuel dispenser itself does the comparisons.
Yet, Withrow discloses the following limitations:
after transmitting the data indicative of the payment and the stored monetary value, the fuel dispenser comparing the stored monetary value of the electronic wallet of the user with the payment to be made from the electronic wallet of the user and transmitting data indicative of the comparison to the mobile terminal, the comparing performed without communicating with the electronic wallet management system; and dispensing the fuel from the fuel dispenser.  (see at least 1:64-2:44; 10:43-11:10; 4:41-5:52; 6:35-7:54; 9:18-10:21; 10:31-42; 11:34-47; 11:62-12:40; 12:52-13:35.  Withrow discloses fueling transaction systems.  Withrow discloses that authorization is provided to the customer by the dispenser.  Withrow discloses the initial customer account information or necessary identification may be provided through the customer’s card (which may be on the customer’s mobile device) or via a transponder (i.e., a mobile device), using the dispenser’s card reader or via the customer’s transponder in an RFID environment.  The transponder (i.e., mobile device) will send the fuel dispenser sufficient information to carry out a fueling transaction.  Information includes financial information, such as amount in a customer’s financial account and loyalty points the customer has built up over time.  The dispenser will read customer account information and look up the customer’s financial information to determine a pre-authorized/maximum amount that the customer is approved for during the transaction.  Withrow discloses that the dispenser will provide the authorization by comparing the amount with the customer’s financial account and loyalty points to ensure the customer will have a sufficient amount for fuel and any other non-fuel purchases the customer chooses from the dispenser; the dispenser will notify the customer that the customer is approved and that she may begin to dispense fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel dispenser determining a payment authorization of Jones/Williams to incorporate the teachings of Withrow and specifically disclose that the dispenser will authorize an authorized amount after analyzing the customer’s financial information that was provided by the transponder (i.e., mobile device) because doing so would prevent the customer from having to go through another card authorization and transaction process, which will increase a store owner’s profits because the customer will be able to do multiple purchases in one authorized transaction  (see at least Withrow 1:7-63; 2:45-58).


Claim 8
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, further comprising, prior to receiving the currency, electronically connecting the mobile terminal and the currency acceptance terminal.   (see at least [0290].  Jones discloses the cellular device is connected with the coin processing machine, ensuring that the link between the coin processing machine and the cellular device is properly established prior to the processing of the coins.).

Claim 9
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 8, wherein the electronically connecting includes using an app installed on the mobile terminal.  (see at least [0102] [0285].  Jones discloses the cellular phone has installed thereon a program (e.g., an application: PayPal, OboPay) to receive and manage data transmitted by the coin redemption machine.).

Claim 10
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, wherein the received currency is deposited in a secure depository within the currency acceptance terminal.  (see at least Figure 2 [0096].  Jones discloses the coins are sent to a coin receptacle station 28, which includes one or more coin bags or coin bins for holding the sorted coins.).

Claim 11
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, wherein the received currency includes at least one of paper money and a coin.  (see at least [0042] [0077] [0096] [0457].  Jones discloses a coin processing machine is configured to receive a batch of coins.).  

Claim 12
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, wherein the currency acceptance terminal is unmanned.  (see at least [0079] [0080] [0457].  Jones discloses a self-service coin redemption machine.  Dictionary.com defines self-service as “the serving of oneself in a restaurant, shop, gas station, or other facility, without the aid of a waiter, clerk, attendant, etc.”.).

Claim 18
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Previously Presented) The method of claim 7, wherein the currency acceptance terminal is unmanned and the fuel dispenser is unmanned.   (see at least [0081] [0457] [0456] [0457].  Jones discloses a self-service coin redemption machine.  Dictionary.com defines self-service as “the serving of oneself in a restaurant, shop, gas station, or other facility, without the aid of a waiter, clerk, attendant, etc.”.  Also, Jones discloses the customer drives up to the fuel pump and parks his or her vehicle beside the fuel pump.  Then, the customer can walk inside, where an attendant is standing (i.e., the fuel dispenser is unmanned).). 
Claim 19
Jones discloses the following limitations:
 (Currently Amended) A payment management method, comprising: receiving at a mobile terminal data from an unmanned currency acceptance terminal that is indicative of a monetary value of currency received by and stored in the currency acceptance terminal; (see at least [0101] [0284] [0457]. Jones discloses a self-service coin redemption machine transmits data relating to a transaction (e.g., amount of the transaction) to a handheld electronic device.  The total amount related to the value of the processed coins is transferred to a portable or handheld electronic device from the coin processing machine.  The handheld portable electronic device is linked to an online payment account wallet management system (e.g., PayPal, Obopay), that can be used to purchase a product.).
transmitting from the mobile terminal to a cloud-based electronic wallet management system data indicative of the monetary value of the received currency and data indicative of an electronic wallet that is uniquely associated with a user of the mobile terminal and that is stored at the cloud-based electronic wallet management system; (see at least [0285]-[0287].  Jones discloses an online payment wallet (e.g., PayPal, Obopay) is linked to a portable electronic device/the customer’s cellular device; data can be transferred from the mobile phone to the online payment wallet. The electronic wallet on the customer’s portable electronic device connects with an external electronic wallet management system that stores the customer’s plethora of cards: credit card data, store loyalty card information, or any other customer account data.  Therefore, the fuel pump is separate from and external to the coin redemption machine, the mobile terminal, and the electronic wallet management system.).
receiving at the mobile terminal data from the cloud-based electronic wallet management system data indicative of the electronic wallet having been updated to reflect the monetary value of the currency; (see at least [0287] [0284]. Jones discloses that account data is stored in the cellular phone to allow the cellular phone to be updated when funds are added to the electronic mobile wallet.).

Jones discloses the limitations shown above.  Jones fails to specifically disclose steps in the authorizing.
However, Williams discloses the following limitations:
transmitting from the mobile terminal to a cloud-based electronic wallet management system data indicative of the monetary value of the received currency and data indicative of an electronic wallet that is uniquely associated with a user of the mobile terminal and that is stored at the cloud-based electronic wallet management system; (see at least column 5 lines 1-47; column 4 lines 51-67; column 6 line 56-column 7 lines 21; column 7 lines 37-67; column 9 line 50-column 10 line 3.  Williams discloses the phone and the fuel pump communicate with a cloud server.  The cloud server holds payment information (i.e., cloud based electronic wallet) that validates the transaction.).
receiving at the mobile terminal data from the cloud-based electronic wallet management system data indicative of the electronic wallet having been updated to reflect the monetary value of the currency; column 5 lines 1-47; column 4 lines 51-67; column 6 line 56-column 7 lines 21; column 7 lines 37-67; column 9 line 50-column 10 line 3.  Williams discloses the phone and the fuel pump communicate with a cloud server.  The cloud server holds payment information (i.e., cloud based electronic wallet) that validates the transaction.).
transmitting from the mobile terminal to a fuel dispenser ata indicative of a stored monetary value of the electronic wallet of the user; (see at least column 10 lines 44-67; column 7 lines 38-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3.  Williams discloses the mobile terminal transmits payment transaction information (such as the payment account that is installed in the electronic wallet of the mobile device) to the fuel dispenser for fuel to be dispensed from the fuel dispenser.  Williams discloses transmitting data to the payment wallet that is indicative of payment and loyalty points to be made from the payment wallet of the user and, in response to the transmission, receiving data from the payment wallet that is indicative of whether or not the payment is authorized based on a comparison of the stored monetary value in the payment wallet and loyalty account of the user with the payment to be made). 
dispensing the fuel from the fuel dispenser; and(see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser.).
 receiving at the mobile terminal data from the fuel dispenser indicative of the fuel having been dispensed from the fuel dispenser and as having been paid for from the electronic wallet.  (see at least column 7 lines 38-67; Column 4 Lines 51-67; Column 5 Lines 1-16;.  Williams discloses the mobile terminal receives transaction information from the fuel dispenser.  This transaction intimation includes monetary amount, amount of fuel, and the payment account used to pay for the fuel.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sending of data from the fuel pump of Jones to incorporate the teachings of Williams and transmit data indicative of the total cost to the electronic wallet management system because doing so would allow for many services to benefit the customer to be added (e.g., promotions) and allow the flow of messages between the fuel pump and the customer  (see at least Williams Column 9 Lines 31-49; Column 5 Line 37-Column 6 Line 3).  

Jones/Williams teach the limitations shown above.  Jones/Williams disclose the fuel dispenser determines a payment authorization, but does not specifically disclose that the fuel dispenser itself does the comparisons.
Yet, Withrow discloses the following limitations:
determining, by the fuel dispenser and from the data indicative of a stored monetary value of the electronic wallet of the user received by the fuel dispenser from the mobile terminal, a payment to be made from the electronic wallet of the user based on a selection of goods/services received via the fuel dispenser from the user, the selection including fuel to be dispensed from the fuel dispenser; comparing, by the fuel dispenser, the stored monetary value of the electronic wallet of the user received from the mobile terminal with the determined payment to be made from the electronic wallet of the user, the comparing performed without communicating with the cloud-based electronic wallet management system; dispensing the fuel from the fuel dispenser; and(see at least 1:64-2:44; 10:43-11:10; 4:41-5:52; 6:35-7:54; 9:18-10:21; 10:31-42; 11:34-47; 11:62-12:40; 12:52-13:35.  Withrow discloses fueling transaction systems.  Withrow discloses that authorization is provided to the customer by the dispenser.  Withrow discloses the initial customer account information or necessary identification may be provided through the customer’s card (which may be on the customer’s mobile device) or via a transponder (i.e., a mobile device), using the dispenser’s card reader or via the customer’s transponder in an RFID environment.  The transponder (i.e., mobile device) will send the fuel dispenser sufficient information to carry out a fueling transaction.  Information includes financial information, such as amount in a customer’s financial account and loyalty points the customer has built up over time.  The dispenser will read customer account information and look up the customer’s financial information to determine a pre-authorized/maximum amount that the customer is approved for during the transaction.  Withrow discloses that the dispenser will provide the authorization by comparing the amount with the customer’s financial account and loyalty points to ensure the customer will have a sufficient amount for fuel and any other non-fuel purchases the customer chooses from the dispenser; the dispenser will notify the customer that the customer is approved and that she may begin to dispense fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel dispenser determining a payment authorization of Jones/Williams to incorporate the teachings of Withrow and specifically disclose that the dispenser will authorize an authorized amount after analyzing the customer’s financial information that was provided by the transponder (i.e., mobile device) because doing so would prevent the customer from having to go through another card authorization and transaction process, which will increase a store owner’s profits because the customer will be able to do multiple purchases in one authorized transaction  (see at least Withrow 1:7-63; 2:45-58).

Claim 20
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Previously Presented) The method of claim 19, wherein the currency includes at least one of paper money and a coin.  (see at least [0042] [0077] [0096].  Jones discloses a coin processing machine is configured to receive a batch of coins.).  

Claim 21
Jones/Williams/Withrow discloses the limitations shown above.  Further, Jones discloses:
 (Previously Presented) The system of claim 1, wherein, of the mobile terminal and the currency acceptance terminal, only the mobile terminal is configured to transmit data indicative of the monetary amount of the received currency to the electronic wallet management system.  (see at least [0284]-[0287] [0292].  Jones discloses the user’s cellular device is integrated with the self-service coin processing machine to receive the funds.  Further, the portable electronic device (e.g. cellular device) may be linked to a payment account (i.e., PayPal or Obopay).  Therefore, the portable electronic device transmits data indicative of the monetary amount of received currency to the payment wallet.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0320106 Al) hereinafter Jones, in view of Williams et al (US 10,332,083B2) hereinafter Williams, in view of Withrow (US 6,116,505) hereinafter Withrow, in view of Spector et al (US 9,195,984 B1) hereinafter Spector.
Claim 13
Jones/Withrow/Lennon disclose the limitations shown above.  
Spector specifically discloses the electronic wallet management system is cloud-based.
 (Original) The method of claim 7, wherein the electronic wallet management system is cloud- based and includes a memory storing the plurality of electronic wallets.  (see at least Column 4 Lines 2-4. Spector discloses the wallet vault may be "in the cloud".).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic mobile wallet system of Jones/Withrow/Lennon to incorporate the teachings of Spector and provide that the electronic mobile wallet is cloud based because the cloud computing architecture allows for multiple computer processors to hold financial data (see at least Spector Column 3 Lines 67 - Colum 4 Lines 1-4.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carapelli (US 2013/0246171 A1) discloses a mobile payment system for effecting payment that can be used with fuel dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                  

/HANI M KAZIMI/Primary Examiner, Art Unit 3691